Case: 1:20-cv-05167 Document #: 1-2 Filed: 09/02/20 Page 1 of 3 PageID #:15




       Exhibit B
                      Hearing Date: No hearing scheduled
                                           Case: 1:20-cv-05167 Document #: 1-2 Filed: 09/02/20 Page 2 of 3 PageID #:16

                                                                                                              FILED
                                                                                                              9/1/2020 1:32 PM
                                                                                                              DOROTHY BROWN
                                                                                                              CIRCUIT CLERK
                                                                                                              COOK COUNTY, IL
FILED DATE: 9/1/2020 1:32 PM 2020L007879




                                                                                                              2020L007879

                                                                                                              10304217
                                           Case: 1:20-cv-05167 Document #: 1-2 Filed: 09/02/20 Page 3 of 3 PageID #:17
FILED DATE: 9/1/2020 1:32 PM 2020L007879
